Citation Nr: 1436200	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  06-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1979 to April 1992 and from March to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In January 2011, the Veteran participated in a videoconference hearing before the undersigned, and a transcript of that hearing is of record.

This case was most recently before the Board in June 2011, at which time the issues currently before the Board were remanded to the RO via the Appeals Management Center (AMC) to, among other things, solicit medical opinions from a medical doctor regarding the Veteran's disabilities.  The Board is obligated by law to ensure that the AMC complies with its directives; when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  A review of the record indicates that there was inadequate compliance with two of the Board's remand directives.  Unfortunately, as such, the Veteran's claims must be remanded yet again.

As the Board noted in its June 2011 remand, the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ) (it appears).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.

The Board apologies for the delay in the full adjudication of this case.

REMAND

In its June 2011 remand, the Board directed the RO to seek medical opinions addressing both of the Veteran's claimed disabilities.

With regard to the Veteran's claim of entitlement to service connection for hypertension, the Board provided the following direction:

Schedule the Veteran for appropriate VA examination by a doctor of medicine to determine the probable nature and etiology of his hypertension.  The claims folder must be provided to the examiner for review.  Following examination and review of the claims folder, the examiner is requested to provide opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's hypertension had its onset during his initial period of military service, or was aggravated beyond the normal progress of the disorder for the period of active service from March to November 2003?

In formulating the foregoing opinion, the examiner is requested to comment on the elevated blood pressure readings in August 1990; the 3-day blood pressure check in November 1990 resulting in an impression of borderline hypertension; the 7 additional blood pressure readings from August 1990 to March 1992 with systolic pressures ranging from 102 to 134mm, and diastolic pressures ranging from 70 to 80mm; the blood pressure readings of 123/71, 120/71, 137/76, 135/78 and 120/75 on the May 1996 VA C&P examination report; the diagnosis of hypertension controlled with medication in April 2000; and the elevated blood pressure readings of 138/98, 162/100 and 142/102 during the period of active service from March to November 2003.

The Veteran underwent a VA examination addressing his hypertension in July 2011, and the examination report contains a number of deficiencies.  

Contrary to the Board's remand directive, the examiner was not a doctor of medicine, but was instead a physician assistant (importantly, the Board does not always make this request, but the situation in this case was unique).  

Further, the examiner did not address whether the Veteran's period of active service from March to November 2003 aggravated his hypertension.  For these reasons, the Board must remand the Veteran's claim for an additional medical opinion.

With regard to the Veteran's claim of entitlement to service connection for a left knee disability, the Board provided the following direction:

Schedule the Veteran for appropriate VA examination by an orthopedic examiner to determine the probable nature and etiology of his left knee disability.  The claims folder must be provided to the examiner for review.  Following examination and review of the claims folder, the examiner is requested to provide opinion on the following questions:

a) whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current left knee disability is related to his report of left knee injury during the period of military service (December 1979 to April 1992) which did not require formal treatment; OR

b) whether it is at least as likely as not (i.e., 50 percent probability or greater) that the chronic left knee disability was caused or aggravated beyond the normal progress of the disorder by his service-connected right knee disability.  If aggravation of the left knee has been found, please provide an opinion stating to what extent the right knee disability worsened any current left knee disability by referring to or furnishing medical evidence showing the pre-aggravation severity level of left knee disability and post-aggravation severity level of the disease.

The Veteran underwent a VA examination addressing his left knee disability in July 2011, and the examination report contains a number of deficiencies.  

Contrary to the Board's remand directive, the examiner did not have a specific specialty in orthopedics, but was instead a physician assistant (importantly, again, the Board does not always make this request, but the situation in this case was unique - in typical situations a physician assistant would be adequate).  

The examiner found that the Veteran did not have a left knee disability, which is contrary to VA and private medical evidence from March 2005 that the Veteran suffered from degenerative joint disease of the left knee (whether the examiner was indicating that results of the private and VA evidence from March 2005 was in error is unclear).  In finding that the Veteran did not have a current left knee disability, the examiner appears to have ignored the medical evidence of record indicating that the Veteran had a left knee disability.  For these reasons, the Board must remand the Veteran's claim for an additional medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to a doctor of medicine to determine the probable nature and etiology of his hypertension.  The claims folder must be provided to the physician for review.  Following a review of the claims folder, the examiner is requested to provide the following opinions:  

a) Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's hypertension had its onset during his initial period of military service?

b) Is it at least as likely as not that the Veteran's hypertension was aggravated beyond the normal progress of the disorder during the period of active service from March to November 2003?

In formulating the foregoing opinions, the physician should comment on the elevated blood pressure readings in August 1990; the 3-day blood pressure check in November 1990 resulting in an impression of borderline hypertension; the 7 additional blood pressure readings from August 1990 to March 1992 with systolic pressures ranging from 102 to 134mm, and diastolic pressures ranging from 70 to 80mm; the blood pressure readings of 123/71, 120/71, 137/76, 135/78 and 120/75 on the May 1996 VA C&P examination report; the diagnosis of hypertension controlled with medication in April 2000; and the elevated blood pressure readings of 138/98, 162/100 and 142/102 during the period of active service from March to November 2003.

2.  Then, forward the Veteran's claims file to a physician with a specialty in orthopedics to determine the probable nature and etiology of the Veteran's left knee disability.  The claims folder must be provided to the examiner for review.  Following review of the claims folder, the examiner is requested to provide opinion on the following questions:

a)  Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's left knee disability is related to his report of left knee injury during the period of military service (December 1979 to April 1992) that did not require formal treatment?


b) Is it at least as likely as not that the Veteran's left knee disability was caused or aggravated beyond the normal progress of the disorder by his service-connected right knee disability.  If aggravation of the left knee has been found, please provide an opinion stating to what extent the right knee disability worsened any current left knee disability by referring to or furnishing medical evidence showing the pre-aggravation severity level of left knee disability and post-aggravation severity level of the disease.

For the purpose of rendering these opinions, please assume that the Veteran has a current left knee disability.

3.  The AMC should insure the opinions are adequate, for reasons cited above.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case considering all pertinent evidence of record, and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




